Citation Nr: 1020046	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-04 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for posttrautmatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from June 2002 to June 2006.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which increased the disability rating 
for PTSD to 50 percent.  The Veteran appealed that rating, 
and in a June 2009 supplemental statement of the case, the 
rating was increased to 70 percent, effective from September 
7, 2007.  A Veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this appeal 
continues.

In his January 2009 Substantive Appeal, the Veteran indicated 
that he wanted a hearing before the Board at the RO.  In a 
June 2009 correspondence, he indicated that he no longer 
desired a Board hearing.  Accordingly, his request for a 
hearing is considered withdrawn, and the Board may proceed 
with review of the claims.  38 C.F.R. § 20.702 (2009).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
has not been characterized by total occupational and social 
impairment due to symptoms such as gross impairment in 
thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  




CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 70 percent for service-connected PTSD 
have not been met.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 
C.F.R. § 4.7, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).


The Veteran characterized his September 2007 claim as a claim 
for service connection for PTSD, and in a November 2007 
letter, the RO provided notice of the evidence required to 
establish service connection.  However, service connection 
for a psychiatric disability was already in effect at that 
time.  In a June 2008 letter, the RO provided notice 
regarding the increased rating claim.  The claim was 
subsequently readjudicated in a December 2008 statement of 
the case.  Mayfield v. Nicholson, 444 F.3d 1333.

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  

VA has obtained service treatment records, afforded the 
appellant physical examinations, and obtained medical 
opinions as to the etiology and severity of disabilities.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Rating Claims

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Separate ratings can be assigned when the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Factual Background

In March 2007, the RO granted service connection and assigned 
a 30 percent evaluation for anxiety disorder, not otherwise 
specified, with depression, effective June 10, 2006.  In 
September 2007, the Veteran submitted a claim of service 
connection for PTSD.  In the January 2008 rating action on 
appeal, the RO increased the rating to 50 percent and 
recharacterized the Veteran's service-connected disability as 
PTSD with anxiety and depression.  In a June 2009 rating 
decision, the RO increased the rating for PTSD to 70 percent, 
effective September 7, 2007.  The Veteran contends that his 
PTSD symptoms warrant a higher rating.  Specifically, he 
describes frequent anger and violent thoughts of hurting 
himself and other people.  He states that he has trouble 
forming relationships, and he feels as though he does not 
have full control of his life.  

VA outpatient treatment records reflect that the Veteran 
sought treatment in September 2007, when he indicated that he 
had been feeling bad for the past 6 to 8 months.  He reported 
that he was angry and irritable and had trouble sleeping.  He 
also reported nightmares every night and stated that he was 
hypervigilant and anxious all the time.  He felt paranoid and 
suspicious and was worried that his anger might lead him to 
hit people, although this had not happened yet.  The Veteran 
described himself as "a wreck" and had thoughts of his own 
death, although he was not suicidal.  On examination, he was 
alert and oriented, with appropriate behavior and grooming 
and normal speech.  His mood was anxious and depressed and 
his affect was congruent.  He had no hallucinations and 
thought process and content were normal.  The Veteran had 
passive suicidal ideation without a plan.  The examiner 
regarded his judgment as good and his memory as intact, and 
she determined that the Veteran did not pose a significant 
risk of danger to others.  She diagnosed severe PTSD and 
depression and assessed the Veteran's GAF as 45.  Several 
medications were prescribed for sleep, nightmares, and 
anxiety.

The Veteran returned the following week and reported that he 
was feeling better.  He stated that his depression and anger 
were gone and he was able to sleep without experiencing 
nightmares.  On examination, the Veteran's mood was still 
anxious and depressed and his affect was congruent.  There 
were otherwise no abnormalities of thought, speech, or 
perception, and his insight and judgment were good.  He had 
no suicidal or violent ideation, and the examiner assessed 
his GAF as 50.  

The Veteran was afforded a VA contract psychiatric evaluation 
in December 2007.  He reported traumatic experiences which 
involved shooting people, including a child.  He described 
his symptoms as insomnia, nightmares, and being startled by 
loud noises.  He experienced flashbacks which were triggered 
by the smell of oil and gasoline.  He stated that his social 
life was diminished and he preferred to be by himself, and he 
had outbursts of anger.  He reported having 3 jobs since 
leaving service, most recently in car sales.  On examination, 
the Veteran was oriented and his appearance and hygiene were 
normal.  He was anxious and depressed, with impaired impulse 
control.  His speech was normal and there were no 
hallucination or obsessions.  The Veteran's thought processes 
were abnormal in that he was preoccupied about shooting a 
child in service.  Judgment was intact but abstract thought 
was absent.  The Veteran's memory was moderately normal in 
that he had difficulty retaining highly learned materials and 
remembering to complete tasks.  There were no suicidal or 
homicidal ideations.  The examiner diagnosed PTSD and found 
the Veteran's GAF to be 60 to 65.  The examiner characterized 
the Veteran's psychiatric symptoms as mild to moderate.  The 
veteran has difficulty establishing and maintaining work and 
social relationships and decrease in work efficiency, 
especially during periods of significant stress.  

The Veteran continued to receive outpatient psychiatric 
treatment through April 2008.  He was consistently noted to 
be alert, oriented, and well-groomed, with normal speech and 
thought process.  He did not experience hallucinations, 
obsessions, or paranoia, and he did not have suicidal or 
homicidal ideations.  His judgment and insight were 
consistently good, and his GAF ranged from 60 to 75.  He 
reported some continuing sleep difficulties and nightmares, 
as well as anger and feeling the need to cry.  

In April 2008, the Veteran was admitted to the VA psychiatric 
unit after he called police because he felt as though he 
might harm himself.  He reported that he had experienced an 
anxiety attack after thinking back on an incident in which he 
"was mean to" someone.  On examination, the Veteran was 
fairly groomed and had no psychomotor retardation or 
agitation.  His speech was normal and this thought process 
was linear and logical.  He denied audio or visual 
hallucinations.  The Veteran's affect was constricted and his 
mood depressed.  Insight and judgment were poor and he had 
suicidal ideation with no plan.  His GAF was assessed as 25.  
After 3 days, his PTSD exacerbation had resolved and the 
Veteran was "at baseline or slightly above."  His GAF at 
that time was assessed as 54.  He had denied suicidal 
ideation throughout his stay, and he was no longer endorsing 
ruminative thoughts, excessive guilt, or difficulty holding 
in anger.  

Thereafter, the Veteran resumed outpatient psychiatric 
treatment with his VA provider.  From late April 2008 through 
September 2008, he attended monthly appointments in which he 
was generally noted to be stable.  The Veteran reported that 
he was working and attending school, and his home life was 
good.  His GAF was consistently assessed as 70 to 75.  

In December 2008, the Veteran was admitted to the VA 
psychiatric unit after calling a suicide hotline number.  He 
stated that he was preparing to shoot himself when he called, 
and the telephone counselors talked him through unloading the 
gun.  He reported a number of shooting incidents had occurred 
at or near his workplace, which had reminded him of his 
experiences as a sniper.  He stated that he sees the faces of 
people he killed as a sniper and he cannot live with it.  The 
examiner noted the Veteran's affect was markedly dysphoric 
with accompanying overt psychomotor agitation.  He was lucid 
with terse, pressured speech.  He denied any intent to kill 
himself at that moment, but he endorsed ongoing suicidal 
ideation.  When examined, the Veteran exhibited no 
psychomotor retardation or agitation and his speech and 
thought process were normal.  His insight and judgment were 
fair.  He had depressed mood with constricted affect, and he 
endorsed suicidal ideation.  
Throughout the remainder of his four-day admission, the 
Veteran had no suicidal or homicidal ideation.  His speech 
and thought processes were normal.  His insight and judgment 
were deemed fair, and his mood was noted to be "good" and 
"pleasant."  

During an outpatient appointment in December 2008, the 
Veteran denied any nightmares and stated that he sleeps about 
8 hours per day.  He had no hallucinations and no suicidal 
thoughts.  He reported that he does his job well and he works 
independently because he does not want to be around other 
people.  He reported getting angry and wanting to hurt other 
people, although he had no homicidal ideation.  He was 
pleasant, calm, and cooperative, with logical speech and full 
affect.  The examiner assessed his GAF as 63.  

During an outpatient appointment in January 2009, the Veteran 
reported that he experiences nightmares involving dead bodies 
and terrorists.  He stated that he sometimes awakens in a 
cold sweat.  In February 2009, he reported that the 
nightmares continued, but they did not always involve combat.  
He was concerned about his habit of talking to himself.  He 
was determined to be at high risk for suicide based on his 
recent medical records.  

The Veteran was afforded a VA examination in April 2009.  He 
continued to report trouble sleeping and nightmares of Iraq, 
and he stated that his depression and anxiety are becoming 
worse.  He denied suicidal ideation or plans.  He stated that 
certain smells, sounds, or people trigger disturbing memories 
of killing people in Iraq.  On examination, the Veteran was 
oriented and his appearance and hygiene were normal.  He was 
anxious and depressed, with impaired impulse control and 
outbursts of anger.  His speech was normal and there were no 
hallucination or obsessions.  The Veteran's thought processes 
were abnormal in that he was preoccupied about a bus shooting 
in service in which he accidentally killed civilians.  
Judgment was intact but abstract thought was absent.  The 
Veteran's memory was moderately normal in that he had 
difficulty retaining highly learned materials and remembering 
to complete tasks.  There were no suicidal or homicidal 
ideations.  The examiner diagnosed PTSD and found the 
Veteran's GAF to be 49.  The examiner characterized the 
Veteran's psychiatric symptoms as mild to moderate.  The 
veteran has difficulty establishing and maintaining work and 
social relationships and decrease in work efficiency, 
especially during periods of significant stress.  

The claims file contains letters from the Veteran's wife 
dated in August 2008 and January 2009.  She states that her 
husband was a "different person" when he returned from his 
third tour in Iraq.  She states that he began to improve 
after taking medication, but he needs continued treatment and 
support.  

Legal Criteria and Analysis

The schedule for rating mental disorders is set forth in 38 
C.F.R. § 4.130.  PTSD is evaluated under, Diagnostic Code 
(DC) 9411.  A 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, including work, school, family relationships, 
judgment, thinking or mood, due to symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A rating of 100 percent is warranted for total occupational 
and social impairment due to symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).
When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score. GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores of 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores of 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

After carefully reviewing the evidence of record, the Board 
concludes that a disability rating in excess of the currently 
assigned 70 percent is not warranted for any time during the 
appeals period.  Throughout the rating period, the Veteran's 
PTSD has been manifested by symptoms such as difficulty 
sleeping, nightmares and intrusive thoughts, depressed mood, 
suicidal ideation; occasional panic attacks, irritability, 
and difficulty in adapting to stressful circumstances, 
particularly work.  All of these symptoms are contemplated by 
the 70 percent rating.  

The evidence does not demonstrate that the Veteran has total 
occupational and social impairment; rather, the evidence 
shows that he has successfully maintained employment 
throughout the rating period and has begun pursing a college 
degree.  Although he has stated that he has difficulty 
forming and maintaining relationships, he has nonetheless 
identified several friends whom he contacts, and he states 
that he has a good relationship with his wife.  The Veteran 
has not at any time exhibited symptoms such as gross 
impairment in thought processes or communication, delusions; 
grossly inappropriate behavior, or inability to perform 
activities of daily living or to maintain personal hygiene.  
He has always been found to be fully oriented, and he has not 
demonstrated memory loss for names of closes relatives, his 
own occupation, or his own name.

The Board acknowledges that the Veteran has often reported 
suicidal ideation and thoughts of hurting others.  He has 
twice been hospitalized because he felt that he might hurt 
himself, and he was determined to be at high risk for suicide 
in February 2009.  Although a persistent danger of hurting 
oneself or others is one symptom that may be associated with 
a higher rating, his overall functioning throughout the 
rating period did not approximate the criteria for a higher 
rating.  These incidents occurred months apart and resolved 
within one or two days.  Each time, they were characterized 
by medical professionals as temporary exacerbations of his 
PTSD rather than persistent symptomatology.  Furthermore, the 
Veteran has repeatedly stressed that he has no intention of 
hurting anyone else and he is sure that he will not act on 
those impulses.  

In summary, the Board finds that the greater weight of the 
evidence is against an increased rating, as the Veteran's 
overall PTSD symptomatology more closely approximates the 
criteria of a 70 percent rating.  The benefit sought on 
appeal is denied.

The Veteran has reported that his PTSD interferes with his 
ability to work.  As such, the Board must adjudicate the 
issue of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's PTSD.  The Veteran's 
disability is manifested by impairment in social and 
occupational functioning.  The rating criteria contemplate 
these impairments; hence, referral for consideration of an 
extraschedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

In reaching this determination, the benefit-of-the-doubt rule 
has been applied. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A disability rating in excess of 70 percent for PTSD is 
denied.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


